Exhibit 99.4 Filed by: ThermoGenesis Corp. Pursuant to Rule 425 under the Securities Act of 1933 Subject Company: ThermoGenesis Corp. Commission File No.: 333-82900 Email Title: ThermoGenesis and TotipotentRx to Form Fully Integrated Regenerative Medicine Company Dear Supplier, I am very pleased to inform you that, moments ago, ThermoGenesis Corp., a leading supplier of enabling technologies for the processing and storage of stem cells and other biological tissues and TotipotentRx Corporation, a privately held California Corporation, which specializes in human clinical trials in the field of regenerative medicine,announced that they have entered into a definitive merger agreement.The combined company, which is expected to be named Cesca Therapeutics, will become one of the first fully integrated regenerative medicines companies, offering clinically validated, commercially sustainable, point-of-care cell therapies for major therapeutic markets, including orthopedic, cardiovascular and neurologic indications.Attached is a press release detailing this announcement and outlining what each of our companies brings to the combination. In summary, the key strategic benefits of the merger include: · One of the First Integrated Regenerative Medicine Companies.Cesca Therapeutics will be one of the first companies to bring together cell-therapy-related devices, patented platform technologies, proprietary cell formulations and a cell-therapy-specific Clinical Research Organization. · One of the First to Provide Practical, Commercializable Cell Therapies. Cesca Therapeutics will offer safe and effective therapies backed by clinical evidence, including 10 clinical trials in osteoarthritis, avascular necrosis, cardiac and critical limb ischemia, among others, using patient- and regulator-friendly autologous cells and at the bedside, in a 60 minute protocol. · The Ability to Rapidly and Cost-Effectively Implement New Clinical Trials.Cesca Therapeutics will have the ability to rapidly initiate clinical development of new cell therapies at its U.S. FDA-registered CRO in India and generate high quality data at a fraction of the cost of clinical trials undertaken in the U.S. or Europe. The merger is expected to close in the fourth quarter of calendar year 2013, with the new company to be headquartered in Rancho Cordova, CA.As there is very little overlap between our businesses, we expect day-to-day operations to continue very much as usual through the merger, resulting in no disruption in our relationship with you. We look forward to keeping you informed of our progress in the weeks and months ahead.If you have any questions in the meantime, please feel free to contact either of us by email or by phone. Sincerely, Matthew T. Plavan Chief Executive Officer ThermoGenesis Corp. (NASDAQ: KOOL) Email: mplavan@thermogenesis.com Phone: 916-858-5100 Kenneth L. Harris Chairman and Chief Executive Officer TotipotentRx Corporation Email: ken.harris@totipotentsc.com Phone: (213) 221-7373 - 1 - Forward Looking Statement This letter contains forward-looking statements. Such forward-looking statements include but are not limited to that the proposed merger will be consummated and that the resulting company will be able to become a fully integrated regenerate medicine company, to provide practical, commercializable cell therapies, to rapidly and cost-efficiently develop new clinical trial, cell therapies, to be positioned to commercialize in both developed and emerging markets and to create higher shareholder value.These statements involve risks and uncertainties that could cause actual outcomes to differ materially from those contemplated by the forward-looking statements. Several factors including the timing of proposed merger, the efficiency of integrating two companies, timing of FDA and foreign regulatory approvals as to products, changes in customer forecasts, our failure to meet customers' purchase order and quality requirements, supply shortages, production delays, changes in the markets for customers' products, introduction timing and acceptance of our new products scheduled for fiscal year 2014, and introduction of competitive products and other factors beyond our control could result in a materially different revenue outcome and/or in our failure to achieve the revenue levels we expect for fiscal 2014.A more complete description of these and other risks that could cause actual events to differ from the outcomes predicted by our forward-looking statements is set forth under the caption "Risk Factors" in our annual report on Form 10-K and other reports we file with the Securities and Exchange Commission from time to time, and you should consider each of those factors when evaluating the forward-looking statements. ThermoGenesis Corp. Web site: http://www.thermogenesis.com Contact: Investor Relations +1-916-858-5107, or ir@thermogenesis.com Non-Solicitation This letter and the information contained herein shall not constitute an offer to sell, buy or exchange or the solicitation of an offer to sell, buy or exchange any securities, nor shall there be any sale, purchase or exchange of securities in any jurisdiction in which such offer, solicitation, sale, purchase or exchange would be unlawful prior to registration or qualification under the securities laws of any such jurisdiction.No offer of securities shall be made except by means of a prospectus meeting the requirements of Section 10 of the Securities Act of 1933, as amended. Additional Information In connection with the merger, ThermoGenesis intends to file a registration statement (including a prospectus) on Form S-4 with the Securities and Exchange Commission.Holders of ThermoGenesis Common Stock and TotipotentRx Corporation common stock are urged to read the proxy statement/prospectus and any other relevant documents when filed because they contain important information about ThermoGenesis, TotipotentRx and the merger.A proxy statement will be sent to holders of our Common Stock and a proxy statement/prospectus will be sent to holders of TotipotentRx Corporation common stock.When filed, the proxy statement/prospectus and other documents relating to the proposed merger can be obtained free of charge from the SEC’s website at www.sec.gov.These documents can also be obtained free of charge from ThermoGenesis upon written request to ThermoGenesis, Investor Relations, 2711 Citrus RoadRancho Cordova, CA 95742. -2 -
